Criminal prosecutions, tried upon warrants charging that the defendants did, on or about 1 June, 1938, in Elizabeth City, Pasquotank County, "unlawfully, willfully, engage in the business of employing peddlers on a salary or commission basis without obtaining State and/or County and/or City license as to do."
From special verdict, pronouncements of guilty and judgments thereon, the defendants, and each of them, appeals, assigning errors. *Page 162 
The motions in arrest of judgment for uncertainty in the warrants and failure to charge the defendants with the commission of a crime must be allowed on authority of S. v. Julian, 214 N.C. 574, 200 S.E. 24; S. v.Williams, 210 N.C. 159, 185 S.E. 661; and S. v. Ingle, 214 N.C. 276,199 S.E. 10.
Our attention has been called to no statute, county or city ordinance, requiring a license to "engage in the business of employing peddlers." Even if it be conceded, as the State contends, that under ch. 127, Public Laws 1937 (Revenue Act), any person, firm or corporation "employing the services of another as a peddler" is made liable for the peddler's tax therein imposed, it does not follow that the employer must obtain a license as well as the peddler employed. S. v. Smith, 211 N.C. 206, 189 S.E. 509.
Whether the defendants would be liable for failure to procure licenses for peddlers employed by them is not presented by the record.
Judgment arrested.